
	

114 HR 5980 IH: Mark Takai Atomic Veterans Healthcare Parity Act
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5980
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2016
			Ms. Meng (for herself, Ms. Kaptur, Mr. Poliquin, Mrs. Beatty, Mr. Gallego, Miss Rice of New York, Mr. Ashford, Mr. Grayson, Mr. Takano, Mr. Perlmutter, Mr. DeFazio, Ms. DeLauro, Mrs. Kirkpatrick, Mr. Lowenthal, Mr. Langevin, Mr. Honda, Ms. Titus, Mr. Israel, Mr. Newhouse, Mr. Thompson of California, Mr. Jones, Ms. Bordallo, Mrs. Dingell, Mr. Pocan, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the treatment of veterans who participated in
			 the cleanup of Enewetak Atoll as radiation exposed veterans for purposes
			 of the presumption of service-connection of certain disabilities by the
			 Secretary of Veterans Affairs.
	
	
		1.Short title
 This Act may be cited as the Mark Takai Atomic Veterans Healthcare Parity Act.2.Treatment of veterans who participated in cleanup of Enewetak Atoll as radiation exposed veterans for purposes of presumption of service-connection of certain disabilities by Department of Veterans AffairsSection 1112(c)(3)(B) of title 38, United States Code, is amended by adding at the end the following new clause:(v)Cleanup of Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980..
